DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 has considered by the examiner.
Response to Amendment
2.	Receipt is acknowledged of applicant' s amendment filed 11/26/2019. Claims 12,14, 18, 22 and 23 have been cancelled by the applicant. Claims 1-11, 13,15-17, 19-20 and 24-25 are pending an office action on merits follows.  
Closest Prior Art
US 10400165 B2, US 20180208838 A1, US 20060163989 A1, US 10604697 B2 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
 US  10907094 B2, US 10894375 B2, US 10836959 B2  US 10604697 B2 are issued patents by the applicant that disclose some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 1-11, 13,15-17, 19-20 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a color conversion sheet “wherein SPA>SPB where SP values as solubility parameters of the binder resin contained in the layer (A) and the binder resin contained in the layer (B) are SPA (cal/cm3)0.5 and SPB (cal/cm3)0.5, respectively” in combination with other features of the present claimed invention.
Regarding claims 2-11, 13,15-17, 19-20 and 24-25, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879